[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________                     FILED
                                                                    U.S. COURT OF
                                No. 04-15563                           APPEALS
                            Non-Argument Calendar                ELEVENTH CIRCUIT
                          ________________________                  June 28,2005


                      D.C. Docket No. 03-20980-CR-PCH

UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

      versus

ROBERT TRAHAN,

                                                         Defendant-Appellant.

                         __________________________

               Appeal from the United States District Court for the
                          Southern District of Florida
                         _________________________
                                (June 28, 2005)


Before BARKETT, HULL, and WILSON, Circuit Judges.

PER CURIAM:

      Robert Trahan, a federal prisoner, appeals his convictions and sentences for

conspiracy to possess with intent to distribute 100 kilograms or more of marijuana,
in violation of 21 U.S.C. § 846, and possession with intent to distribute 100

kilograms or more of marijuana, in violation of 21 U.S.C. § 841(a)(1). On appeal,

Trahan argues that the district court abused its discretion in admitting evidence of

his prior bad acts under Fed.R.Evid. 404(b). Specifically, Trahan claims that the

court should not have admitted the testimony of his codefendant, Aldo Gonzalez,

concerning a prior marijuana transaction that the two participated in several

months before the charged crimes occurred.

      We review a district court’s decision concerning the admissibility of

evidence of uncharged misconduct under Rule 404(b) for an abuse of discretion.

United States v. Giordano, 261 F.3d 1134, 1140 (11th Cir. 2001). Under Rule

404(b), evidence of a defendant’s prior bad acts is not admissible to prove the

defendant’s character in order to show action in conformity therewith. However,

evidence of prior bad acts is admissible “for other purposes, such as proof of

motive, opportunity, intent, preparation, plan, knowledge, identity, or absence of

mistake or accident . . . .” Fed.R.Evid. 404(b). Rule 404(b) is a rule of inclusion,

and “404(b) evidence, like other relevant evidence, should not lightly be excluded

when it is central to the prosecution’s case.” United States v. Jernigan, 341 F.3d

1273, 1280 (11th Cir. 2003) (citation omitted).




                                          2
      Under this standard, we find no abuse of discretion in the trial judge’s

decision to admit Gonzalez’s testimony concerning the prior marijuana

transaction. First, this evidence was introduced to show Trahan’s intent and

knowledge with respect to the charged offense, not to prove bad character.

Because Trahan was charged with conspiracy to possess and possession of

marijuana, evidence that he participated in a prior marijuana trafficking incident

was relevant to his knowledge and intent with regard to the crime charged. Trahan

admitted as much at the pretrial hearing, where he conceded that the evidence

“would go to the issue of knowledge and intent,” that there was a “great deal of

similarity” between the two events, and that it would undermine his defense “that

he had no knowledge of the drugs. . . .” Second, a jury could have found by a

preponderance of the evidence that the Trahan committed the uncharged

misconduct. Even though Gonzalez’s testimony was uncorroborated, it provided a

sufficient basis for concluding that Trahan committed the extrinsic acts. Finally,

even if admission of the evidence would otherwise have unfairly prejudiced

Trahan, the district court gave the jury a detailed limiting instruction immediately

before Gonzalez testified concerning prior incident. This instruction mitigated any

prejudice that resulted from the introduction of the testimony. See Calderon, 127

F.3d at 1333.

                                          3
      Upon review of the record, and upon consideration of the parties’ briefs, we

find no reversible error. For the foregoing reasons, we affirm.

      AFFIRMED.




                                         4